309 S.W.3d 876 (2010)
Robert CHANCELLOR, Appellant,
v.
CITY OF CANTON and Division of Employment Security, Respondents.
No. ED 93325.
Missouri Court of Appeals, Eastern District, Northern Division.
May 11, 2010.
Brett B. Bozarth, Canton, MO, for Appellant.
John B. Morthland, Amy L. Ohnemus, Hannibal, MO, for City of Canton.
Shelly A. Kintzel, Jefferson City, MO, for Mo. Dept. of Labor & Ind. Rel.
Before ROY L. RICHTER, P.J., ROBERT G. DOWD, JR., J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Robert Chancellor ("Claimant") appeals the Labor and Industrial Relations Commission's ("Commission") reversal of the Appeals Tribunal's decision granting Claimant unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. *877 The judgment is affirmed pursuant to Rule 84.16(b).